DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 is drawn to a machine-readable storage medium where the machine-readable storage medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory machine readable media; therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed machine-readable storage medium to being statutory would be acceptable.
A claim directed to a machine-readable storage medium is non-statutory, where the machine-readable storage medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.

A process, or
A machine, or
A manufacture, or
A composition of matter.
Claims 18-20 are rejected for the same reasons because of the dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa (US 2005/0086100).
Regarding claim 1, Yanagisawa discloses a system, comprising:
	a processor 102, 202; and
	a memory 124, 230, that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising:


	communicating information to a connected device 30 associated with a vehicle  32 determined to be approaching the traffic zone (figures 19, 40); and
	monitoring the connected device 30 associated with the vehicle 32 with respect to the vehicle having entered the traffic zone (p. 434).
Regarding claim 2, Yanagisawa discloses wherein the configuring the traffic zone based on the traffic data comprises processing data obtained from a road sensor 50 monitoring a road (Rt) associated with the traffic zone (figures 15, 19, 40).
Regarding claim 3, Yanagisawa discloses wherein the configuring the traffic zone based on the traffic data comprises analyzing historical data (step 422, p. 318) and state data associated with the traffic zone (p. 386, 390).
Regarding claim 4, Yanagisawa discloses wherein the communicating the information to the connected device 30 associated with the vehicle determined to be approaching the traffic zone comprises communicating warning information 229B related to a financial charge (227S, figure 18B) to be applied upon the vehicle entering the traffic zone (p. 386).
Regarding claim 5, Yanagisawa discloses wherein the communicating the information to the connected device 30 associated with the vehicle determined to be 
Regarding claim 6, Yanagisawa discloses wherein the monitoring the connected device 30  associated with the vehicle 32 with respect to the vehicle having entered the traffic zone comprises applying a financial charge based on a time duration during which the connected device associated with the vehicle remains in the traffic zone after having entered (p. 304, 318).
Regarding claim 7, Yanagisawa discloses wherein the financial charge corresponds to a first pricing rate (at zones B, C), and wherein the operations further comprise, obtaining updated traffic information (steps 505, 508), and varying the financial charge to a second pricing rate (at zone A) based on the updated traffic information (p. 117, 391).
Regarding claim 8, Yanagisawa discloses wherein the monitoring the connected device associated with the vehicle with respect to the vehicle having entered the traffic zone comprises applying a financial charge based on user profile data (p. 47).
Regarding claim 9, Yanagisawa discloses wherein the traffic zone is a first traffic zone (first point) configured based on first user profile data (p. 47), and wherein the operations further comprise configuring a second traffic zone (second point) based on second user profile data (medium vehicle, p. 47) (figures 52, 74).
Regarding claim 10, Yanagisawa discloses wherein the monitoring the connected device 30 associated with the vehicle 32 with respect to the vehicle having entered the traffic zone comprises applying a financial charge based on vehicle type information (heavy vehicle, light vehicle) representative of a vehicle type of the vehicle (figure 74).
Regarding claim 11, Yanagisawa discloses wherein the monitoring the connected device 30 associated with the vehicle 32 with respect to the vehicle having entered the traffic zone comprises applying a financial charge based on traffic zone type information representative of a traffic zone type of the traffic zone (p. 391).
Regarding claim 13, Yanagisawa discloses a method, comprising:
	obtaining, by a system comprising a processor 102, 202, current traffic data for usage in connection with configuring a traffic zone A, B, C, D (figures 19, 40);
	performing, by the system, the configuring of the traffic zone based on the current traffic data (p. 304, 492);
	detecting, by the system, a user equipment 30 that has entered the traffic zone (figures 19, 40);
	monitoring, by the system, the user equipment 30 while present in the traffic zone (p. 434); and
	determining, by the system, billing data for the user equipment based on a result of the monitoring (p. 411, figure 21A).

Regarding claim 15, Yanagisawa discloses wherein the determining the billing data further comprises factoring in at least one of: vehicle type information (heavy vehicle, light vehicle) representative of a type of a vehicle associated with user equipment 30, user profile data representative of a user profile associated with user equipment, historical data associated with the traffic zone or state data associated with the traffic zone (figure 74).
Regarding claim 16, Yanagisawa discloses wherein the determining the billing data based on the result of the monitoring comprises evaluating an amount of time the user equipment has stayed in the traffic zone (p. 304, 318).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Chevion (US 2010/0134320).
Regarding claim 12, Yanagisawa discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose obtaining updated traffic data as an update to the traffic data, and reconfiguring the traffic zone based on the 
Regarding claim 14, Yanagisawa discloses all of the claimed subject matter as set forth above in the rejection of claim 13, but does not disclose obtaining, by the system, updated traffic data to replace the current traffic data, and reconfiguring, by the system, the traffic zone based on the updated traffic data. Chevion teaches the use of obtaining, by a system, updated traffic data to replace a current traffic data, and reconfiguring, by the system, a traffic zone based on the updated traffic data (claims 6, 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obtaining, by the system, updated traffic data to replace the current traffic data, and reconfiguring, by the system, the traffic zone based on the updated traffic data to the method of Yanagisawa as taught by Chevion for the purpose of effectively controlling and monitoring traffic. 
Regarding claim 17, Yanagisawa discloses machine-readable storage medium, comprising executable instructions that, when executed by a processor facilitate performance of operations, the operations comprising:
	configuring a first traffic zone A based on first traffic data (figures 19, 40, p. 304, 492);
	monitoring a user equipment 30 determined to be within the first traffic zone (p. 434);
	obtaining second traffic data (p. 304, 492);
configuring a second traffic zone B based on the second traffic data (p. 304, 492); and
	monitoring the user equipment while the user equipment remains in the second traffic zone (p. 434).
	Yanagisawa does not disclose reconfiguring the first traffic zone as a second traffic zone based on the second traffic data. Chevion teaches the use of reconfiguring a first traffic zone as a second traffic zone based on a second traffic data (claims 6, 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reconfiguring the first traffic zone as a second traffic zone based on the second traffic data to the medium of Yanagisawa as taught by Chevion for the purpose of effectively controlling and monitoring traffic.
Regarding claim 18, Yanagisawa discloses wherein the operations further comprise determining billing data for the user equipment based on a first result of the monitoring the user equipment within the first traffic zone and a second result of the monitoring the user equipment within the second traffic zone (p. 411, figure 21A). 

Regarding claims 19 and 20, Yanagisawa (as modified by Chevion) discloses all of the claimed subject matter as set forth above in the rejection of claim 17, and further discloses expanding an area corresponding to the first traffic zone A to a larger area than the area corresponding to the second traffic zone B (figures 19, 40); contracting an area corresponding to the first traffic zone B to a smaller area than the area corresponding to the second traffic zone A (figures 19, 40). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDevitt, London, and Graham disclose traffic monitoring systems. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
							/ANH V LA/                                                                                        Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
November 20, 2021